Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00501-CV

                                        Cecilia A. SANCHEZ,
                                               Appellant

                                                   v.

                            Vicky Brigida ESQUIVEL & Javier Esquivel,
                                            Appellees

                   From the Justice Court, Pct. 1, Place 1, Val Verde County, Texas
                                     Trial Court No. SC18-009
                         Honorable Jim Bob Barrera Senior, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 22, 2018

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a notice of appeal in this court seeking to appeal a judgment entered by a

justice court. Because this court does not have jurisdiction to consider a direct appeal from a

justice court, appellant was ordered to show cause in writing by August 9, 2018, why this appeal

should be not be dismissed for lack of jurisdiction. See TEX. R. CIV. P. 506 (providing for appeal

to county court). Appellant did not respond to our order. Because this court does not have

jurisdiction to consider this appeal, the appeal is dismissed for lack of jurisdiction.

                                                    PER CURIAM